                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID JIMENEZ,                                  Case No. 18-cv-07109-SVK
                                   8                   Plaintiff,
                                                                                         ORDER TERMINATING
                                   9             v.                                      DEFENDANT'S MOTION TO DISMISS
                                                                                         AS MOOT AND CONTINUING THE
                                  10     HAXTON MASONRY, INC., et al.,                   INITIAL CASE MANAGEMENT
                                                                                         CONFERENCE
                                  11                   Defendants.
                                                                                         Re: Dkt. No. 12
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On January 31, 2019, Defendant Haxton Masonry, Inc. moved to dismiss Plaintiff David

                                  15   Jimenez’s complaint. ECF 12. In response, Plaintiff has filed an amended complaint. ECF 24.

                                  16   Accordingly, the Court TERMINATES Defendant’s pending motion to dismiss as moot.

                                  17          The Court further ORDERS that the April 2, 2019 initial case management conference be

                                  18   continued to April 9, 2019 at 9:30 a.m. The Parties are to submit a joint case management

                                  19   statement by April 2, 2019.

                                  20          SO ORDERED.

                                  21

                                  22   Dated: March 13, 2019

                                  23

                                  24
                                                                                                 SUSAN VAN KEULEN
                                  25                                                             United States Magistrate Judge
                                  26
                                  27

                                  28
